Citation Nr: 9935121	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and her husband, mother and father


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Fort Harrison 
Regional Office (RO) September 1996 rating decision which 
denied service connection for a left shoulder disability.  
The veteran was notified of this decision in an October 1996 
RO letter.

The Board notes that, by March 1998 rating decision, the RO 
denied the veteran's request to reopen a previously denied 
claim for service connection for a right knee disability and 
a claim for service connection for a left knee disability.  
By VA Form 9, received in April 1998, the veteran indicated 
that she had documents which showed that she incurred 
injuries to her knees during her period of service.  Such 
assertion is construed by the Board as a notice of 
disagreement with the RO's March 1998 denial of her request 
to reopen a previously denied claim for service connection 
for a right knee disability and the denial of her claim for 
service connection for a left knee disability.  The Board 
observes that the veteran has not yet been provided a 
Statement of the Case as to these issues.  Therefore, 
appellate review of these claims is deferred pending 
completion of the procedural development requested below in 
the remand portion of this decision.  38 U.S.C.A. § 7105.

At the June 1999 hearing, the veteran informed the 
undersigned that her last name had changed as indicated 
above.


FINDING OF FACT

The claim for service connection for a left shoulder 
disability is plausible.



CONCLUSION OF LAW

The claim for service connection for a left shoulder 
disability is well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she has a chronic left shoulder 
disability which results from an inservice accident wherein a 
tailgate from a 5 ton truck fell on her left shoulder.  Thus, 
she maintains that service connection is now warranted for a 
left shoulder disability.

Before reaching the merits of the veteran's claim, the 
threshold question to be resolved is whether she has 
presented evidence that her claim for service connection is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation alone is 
not sufficient; the veteran must submit evidence in support 
of her claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran's claim for service 
connection for a left shoulder disability is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), as it is plausible under 
the circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the veteran contends that she has a left 
shoulder disability which is of service origin.  Her claim is 
plausible as her service medical records show that she was 
treated for left shoulder injury, and a postservice letter 
dated in July 1999 shows that a VA examiner found that her 
current left shoulder disability was related to her inservice 
left shoulder injury.


ORDER

The claim for service connection for a left shoulder 
disability is well-grounded.


REMAND

The veteran's service medical records show that she was seen 
with complaints of left shoulder pain in August 1993.  She 
also reported that a tailgate from a 5 ton truck had fallen 
on her left shoulder.  X-ray examination of her left shoulder 
did not reveal any evidence of traumatic change.  The next 
day, she reported that she continued to experience soreness 
in her left shoulder.  Examination of her left shoulder was 
negative for ecchymosis, edema and motor or sensory deficits.  
Active range of motion testing was productive of pain.  She 
was assessed as having a mild contusion of the left shoulder.

A postservice private medical record, dated in September 
1996, from R. W., M.D., shows that the veteran reported that 
a tailgate from a 5 ton truck had fallen on her left shoulder 
three years earlier.  She also reported that she later 
developed  a discomfort in her left shoulder which continued 
to bother her.  She was assessed as having left shoulder 
pain.

A VA outpatient treatment record, dated in July 1997, shows 
that the veteran was seen with complaints of severe left 
shoulder pain.  She was diagnosed as having chronic 
suprascapular bursitis.

A November 1997 VA medical examination report shows that the 
veteran was assessed as having classic myofibrosis syndrome.  
The examiner commented that, while the veteran may have had a 
contusion type injury to her left trapezius area in 1993, 
there was no indication that her current symptoms were 
related to any traumatic event.  He further commented that 
there was no relationship between her 1993 injury and her 
recent complaints.

By July 1999 letter, a VA examiner reported that the veteran 
had incurred a left shoulder injury while on active duty in 
1993.  He also reported that the veteran continued to 
experience chronic left shoulder pain and weakness secondary 
to that injury.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175, 175 (1991).  In addition, where an issue of 
causation is developed, an adequate record should include an 
opinion as to any possible relationship.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).

Under the facts of this case, the veteran was treated for a 
left shoulder injury on two occasions in service.  In 
addition, while the VA examiner who conducted the November 
1997 VA examination did not find that the veteran's left 
shoulder disability was service related, the VA examiner who 
crafted the July 1999 letter did relate the veteran's left 
shoulder disability to her inservice left shoulder injury.  
Moreover, in his private medical record, Dr. W. only noted a 
history provided by the veteran and did not specifically 
establish that her left shoulder disability was of service 
origin.  As such, it remains unclear whether the veteran's 
left shoulder disability was incurred during her period of 
service.  Therefore, a VA medical examination and opinion are 
necessary for a fully informed evaluation of this claim.  
Colvin, 1 Vet. App. at 175.

As reported earlier, the veteran submitted a notice of 
disagreement in response to the RO's denial of her request to 
reopen a previously denied claim for service connection for a 
right knee disability and her claim for service connection 
for a left knee disability.  A Statement of the Case has not 
yet been issued on these issues, as required by law.  
38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must prepare and send the 
veteran and her representative a 
Statement of the Case regarding the issue 
of whether new and material evidence has 
been submitted to reopen her claim for 
service connection for a right knee 
disability, and the issue of service 
connection for a left knee disability.  
The veteran must be advised of the time 
limit for the submission of substantive 
appeals.  Thereafter, if either, or both, 
of these issues are perfected by a 
timely-filed substantive appeal, the case 
should be returned to the Board for 
appellate review.  38 U.S.C.A. § 7105.

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates or 
treatment of all medical care providers 
who may have treated her after her 
discharge from service for a left 
shoulder disability.  After obtaining the 
necessary releases, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified (not already 
of record), for association with the 
claims folder.  The RO should ensure that 
all pertinent VA records have been 
obtained, including those from the doctor 
who provided the July 1999 statement.  

3.  The RO should then schedule the 
veteran for a VA medical examination by 
an appropriate specialist to ascertain 
the nature and etiology of her current 
left shoulder disability, preferably by 
an examiner who has not previously seen 
the veteran.  All indicated studies 
should be performed, including x-ray 
studies, and all findings should be set 
forth in detail.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  After reviewing all 
pertinent medical records, the VA 
examiner should be requested specifically 
to provide an opinion as to the 
likelihood that the veteran has a left 
shoulder disability which had its onset 
in service or is otherwise related 
thereto.  A complete rationale for all 
opinions expressed should be provided.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports or opinions requested, 
appropriate corrective action should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

5.  The RO should then readjudicate the 
veteran's claim on appeal in light of all 
the evidence, including that obtained 
pursuant to the development requested 
above.

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and her representative an opportunity to respond.  
Then, the case should be returned to the Board for further 
appellate consideration.  Only those issues that have been 
fully developed for appellate review should be certified to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals







